DETAILED CORRESPONDENCE
This Office action is in response to the application filed May 25, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the photoacid generator. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over MIYOSHI et al (2004/0197703).
The claimed invention recites the following:

    PNG
    media_image1.png
    765
    578
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    107
    521
    media_image2.png
    Greyscale

paragraph [0016], [0018], [0031] and [0057] may be mixed as seen below:

    PNG
    media_image3.png
    393
    416
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    102
    414
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    411
    845
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    348
    413
    media_image6.png
    Greyscale

Paragraph [0057] report that the contents of one or more other polymers to be mixed are preferably not more than 50%, more preferably not more than 30% meeting the amount of (A3) as recited in claim 1, being 5 to 50 parts by weight relative to 100 parts by weight of (A1).
Said thermally color-developing compound is reported in paragraph [0063] wherein a heat-sensitive compound which colors is reported as shown below with the content taught in paragraph [0070]: 
    PNG
    media_image7.png
    188
    416
    media_image7.png
    Greyscale

The photoacid generator is reported to be a quinone diazide compound see in paragraph [0059].  

    PNG
    media_image8.png
    484
    409
    media_image8.png
    Greyscale

	The photosensitive composition of MIYOSHI et al can be used as insulating layers for organic electroluminescent devices as reported in paragraph [0014].  The compositions are coated over glass substrates having an ITO transparent electrode film by slit die coating or spin coating methods (par. [0129]).
prima facie obvious to one of ordinary skill in the art of  photosensitive composition having polyimide, polyimide precursors, polybenzoxazole precursors and polybenzoxazole for insulating layers mixed with a second resin such as novolak resin or polyhydroxystyrenes as reported by MIYOSHI et al to form an insulating layer in an EL device with the reasonable expectation of same or similar results for a high light blocking properties for forming black matrices of EL devices or LCD elements .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

		/John S Chu/                                                                                    Primary Examiner, Art Unit 1737           

J. Chu
March 16, 2022